Richardson, Judge:
During the course of the trial of this case the parties stipulated that the component parts of certain dress fronts (fabric and thread which were exported to Barbados where they were smocked and then returned to the United States) were articles of American origin. This court held the merchandise dutiable upon full value less the cost or value of the stipulated American components. According to defendant’s memorandum in support of its motion for rehearing in the Customs Court, during the argument on appeal the government represented to the Court of Customs and Patent Appeals that following the judgment in the Customs Court and the defendant’s appeal it had discovered the thread it had stipulated was of American origin had a small paper wrapper around it indicating that it was of foreign origin. After hearing this representation the Court of Customs and Patent Appeals affirmed the judgment of the Customs Court.
The defendant now wishes the Customs Court to amend its judgment order complying with the mandate of the Court of Customs *30and Patent Appeals, which, is tantamount to asking this Court to modify a judgment order of the Court of Customs and Patent Appeals, by approving a stipulation of the parties that plaintiff’s recovery be limited to the cost of the fabric.
The defendant admits that the parties could agree to a lesser satisfaction of judgment. In fact, they have already done so by stipulation, and the matter is now moot.